DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 15 is objected to because of the following informalities: Claim 15 recites “a wet brake system” (Line 1), which should be changed to –the wet brake system--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the coupling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites “when, before or right before” (Line 3).  It is unclear how “right before” differs from “before”.
Claim 20 recites the limitation “wherein the at least one friction plate defines an axis of rotation” twice (Lines 3, 7).  It is unclear how many axes are required.  The Examiner suggests deleting the latter iteration.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-2, 8-11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell et al (US 2011/0000750).
As per claim 1, Schnell et al discloses a wet brake system (12, Fig. 3), comprising: 
a housing (60) enclosing a brake compartment (61) configured to hold a liquid ([0002]), 
at least one friction plate (66) rotatably disposed within the brake compartment, 
at least one separator plate (66) disposed within the brake compartment, coupled to the housing and configured to be frictionally engaged with the at least one friction plate for braking the at least one friction plate ([0030]), the at least one friction plate and the at least one separator plate configured to be at least partially submersed in a liquid ([0019]) held within the brake compartment, and 
a liquid reservoir (50, Fig. 1) in fluid communication with the brake compartment via a drain channel (46, Fig. 1), the drain channel ending in a drain port (90, Fig. 3) disposed in the brake compartment, wherein the drain port is arranged such that the at least one friction plate when rotating is configured to convey liquid held within the brake compartment to the liquid reservoir via the drain port and the drain channel for draining the brake compartment ([0032]).
As per claim 2, Schnell et al discloses the wet brake system of claim 1, wherein the at least one friction plate defines an axis of rotation (Fig. 3) and wherein the coupling (66, Fig. 3) between the at least one separator plate and the housing is configured to allow the at least one separator plate to move in the axial direction and provides a torque proof connection between the at least one separator plate and the housing with respect to the axis of rotation (66).
As per claim 8, Schnell et al discloses the wet brake system of claim 1, wherein the liquid reservoir is in fluid communication with the brake compartment via an inlet valve device (26; [0028]) which selectively fluidly connects the liquid reservoir with the brake compartment.
As per claim 9, Schnell et al discloses the wet brake system of claim 8, wherein the inlet valve device has an open position defining an inlet port (26; [0028]) in fluid communication with or disposed in the brake compartment, wherein the liquid reservoir is disposed at least partially above the inlet port so that liquid may flow from the liquid reservoir into the brake compartment under the influence of gravity ([0029]).
As per claim 10, Schnell et al discloses the wet brake system of claim 9, further comprising: a first actuator (20) for selectively frictionally engaging the at least one separator plate with the at least one friction plate; 
a second actuator (26) for selectively opening the inlet valve device to fluidly connect the liquid reservoir with the brake compartment; and 
a coupling mechanism (34) coupling the first actuator with the second actuator.
As per claim 11, Schnell et al discloses the wet brake system of claim 10, wherein the inlet valve device comprises a normally closed valve (26) and wherein the coupling mechanism is configured such that when the first actuator actuates the at least one separator plate to frictionally engage with the at least one friction plate, the second actuator actuates the inlet valve device to fluidly connect the liquid reservoir with the brake compartment to allow liquid held in the liquid reservoir to fill the brake compartment via the inlet port ([0028]).
As per claim 15, Schnell et al discloses a method of operating a wet brake system ([0027], [0028]) according to claim 1, the method comprising the steps: 
when, before or right before frictionally engaging the at least one separator plate with the at least one friction plate, fluidly connecting the liquid reservoir with the brake compartment to allow liquid held in the liquid reservoir to fill the brake compartment ([0028]); and 
when disengaging the at least one separator plate and the at least one friction plate, rotating the at least one friction plate to convey liquid held in the brake compartment to the liquid reservoir via the drain port and the drain channel to drain the brake compartment ([0028]).
8.	Claim(s) 1-6, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 2,837,181).
As per claim 1, Kelley discloses a wet brake system (Title), comprising: 
a housing (20) enclosing a brake compartment (Fig. 2) configured to hold a liquid (Col. 1, lines 15-18), 
at least one friction plate (21) rotatably disposed within the brake compartment, 
at least one separator plate (21) disposed within the brake compartment, coupled to the housing and configured to be frictionally engaged with the at least one friction plate for braking the at least one friction plate (Col. 2, lines 55-65), the at least one friction plate and the at least one separator plate configured to be at least partially submersed in a liquid (Col. 3, lines 14-16) held within the brake compartment, and 
a liquid reservoir (66) in fluid communication with the brake compartment via a drain channel (50), the drain channel ending in a drain port (43) disposed in the brake compartment, wherein the drain port is arranged such that the at least one friction plate when rotating is configured to convey liquid held within the brake compartment to the liquid reservoir via the drain port and the drain channel for draining the brake compartment (Col. 3, lines 14-16).
As per claim 2, Kelley discloses the wet brake system of claim 1, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein the coupling (Fig. 2; Col. 3, lines 8-10) between the at least one separator plate and the housing is configured to allow the at least one separator plate to move in the axial direction and provides a torque proof connection between the at least one separator plate and the housing with respect to the axis of rotation (21).
As per claim 3, Kelley discloses the wet brake system of claim 1, wherein the drain port is disposed above a floor (43, Fig. 2) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 2).
As per claim 4, Kelley discloses the wet brake system of claim 3, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein the drain port is disposed above the axis of rotation with respect to the floor of the brake compartment (43, Fig. 2).
As per claim 5, Kelley discloses the wet brake system according to claim 1, further comprising a deflector element (100) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (100; Col. 4, lines 34-45).
As per claim 6, Kelley discloses the wet brake system of claim 1, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein an axial position of the drain port overlaps with an axial position of the at least one friction plate (43, 21, Fig. 2).
As per claim 14, Kelley discloses a vehicle (Col. 2, lines 30-31), comprising a vehicle wheel (Col. 2, lines 30-31) and a wet brake system according to claim 1, wherein the at least one friction plate of the wet brake system is connected to or in driving engagement with the vehicle wheel (Col. 2, lines 30-31).
As per claim 15, Kelley discloses a method of operating a wet brake system (Title) according to claim 1, the method comprising the steps: 
when, before or right before frictionally engaging the at least one separator plate with the at least one friction plate, fluidly connecting the liquid reservoir with the brake compartment to allow liquid held in the liquid reservoir to fill the brake compartment (Col. 3, lines 11-14); and 
when disengaging the at least one separator plate and the at least one friction plate, rotating the at least one friction plate to convey liquid held in the brake compartment to the liquid reservoir via the drain port and the drain channel to drain the brake compartment (Col. 3, lines 14-16).
As per claim 16, Kelley discloses the vehicle of claim 14, wherein the drain port is disposed above a floor (43, Fig. 2) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 2).
As per claim 17, Kelley discloses the vehicle of claim 16, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein the drain port is disposed above the axis of rotation with respect to the floor of the brake compartment (43, Fig. 2).
As per claim 18, Kelley discloses the vehicle of claim 14, further comprising a deflector element (100) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (100; Col. 4, lines 34-45).
As per claim 19, Kelley discloses the vehicle of claim 14, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein an axial position of the drain port overlaps with an axial position of the at least one friction plate (43, 21, Fig. 2).
As per claim 20, Kelley discloses the method of claim 15, wherein the drain port is disposed above a floor (43, Fig. 2) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 2), wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein the drain port is disposed above the axis of rotation with respect to the floor of the brake compartment (43, Fig. 2), the wet brake system further comprising a deflector element (100) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (100; Col. 4, lines 34-45), wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein an axial position of the drain port overlaps with an axial position of the at least one friction plate (43, 21, Fig. 2).
9.	Claim(s) 1-3, 5, 7, 13-14, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al (DE 19648212).
As per claim 1, Maier et al discloses a wet brake system (Title), comprising: 
a housing (1) enclosing a brake compartment (Fig. 1) configured to hold a liquid (Col. 1, lines 20-22), 
at least one friction plate (4) rotatably disposed within the brake compartment, 
at least one separator plate (4) disposed within the brake compartment, coupled to the housing and configured to be frictionally engaged with the at least one friction plate for braking the at least one friction plate (5), the at least one friction plate and the at least one separator plate configured to be at least partially submersed in a liquid (Col. 1, lines 20-22) held within the brake compartment, and 
a liquid reservoir (Fig. 1) in fluid communication with the brake compartment via a drain channel (27), the drain channel ending in a drain port (25) disposed in the brake compartment, wherein the drain port is arranged such that the at least one friction plate when rotating is configured to convey liquid held within the brake compartment to the liquid reservoir via the drain port and the drain channel for draining the brake compartment (Fig. 3).

    PNG
    media_image1.png
    577
    1011
    media_image1.png
    Greyscale

As per claim 2, Maier et al discloses the wet brake system of claim 1, wherein the at least one friction plate defines an axis of rotation (Fig. 1) and wherein the coupling (5) between the at least one separator plate and the housing is configured to allow the at least one separator plate to move in the axial direction and provides a torque proof connection between the at least one separator plate and the housing with respect to the axis of rotation (5).
As per claim 3, Maier et al discloses the wet brake system of claim 1, wherein the drain port is disposed above a floor (Fig. 3) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 3).

    PNG
    media_image2.png
    689
    565
    media_image2.png
    Greyscale

As per claim 5, Maier et al discloses the wet brake system according to claim 1, further comprising a deflector element (10) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (10, Fig. 3).
As per claim 7, Maier et al discloses the wet brake system of claim 1, wherein the drain port is disposed at least partially above the liquid reservoir so that liquid conveyed to the drain port may flow from the drain port into the liquid reservoir under the influence of gravity (27, Fig .1).
As per claim 13, Maier et al discloses the wet brake system of claim 1, further comprising a rotatable shaft (2) connected to the at least one friction plate or connectable to the at least one friction plate, wherein the liquid reservoir is disposed circumferentially around the rotatable shaft (Fig. 1).
As per claim 14, Maier et al discloses a vehicle (Col. 1, lines 3-7), comprising a vehicle wheel (Col. 1, lines 3-7) and a wet brake system according to claim 1, wherein the at least one friction plate of the wet brake system is connected to or in driving engagement with the vehicle wheel (Col. 1, lines 3-7).
As per claim 16, Maier et al discloses the vehicle of claim 14, wherein the drain port is disposed above a floor (Fig. 3) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 3).
As per claim 18, Maier et al discloses the vehicle of claim 14, further comprising a deflector element (10) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (10, Fig. 3).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al (US 2011/0000750) in view of Kelley (US 2,837,181).
As per claim 14, Schnell et al discloses a vehicle ([0002]), but does not disclose a vehicle wheel.
Kelley discloses a cooling system comprising a vehicle (Col. 2, lines 30-31), comprising a vehicle wheel (Col. 2, lines 30-31) and a wet brake system according to claim 1, wherein the at least one friction plate of the wet brake system is connected to or in driving engagement with the vehicle wheel (Col. 2, lines 30-31).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Schnell et al by providing wheels as taught by Kelley in order to support the vehicle.
Allowable Subject Matter
12.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose wherein the first actuator and the second actuator are pivotably coupled via a lever portion (Claim 12).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wet brakes	
Andersson et al (US 2013/0313053).
Nakayama et al (JP 2002-323072).
Kremer et al (US 6,189,669).
Koivunen (US 3,696,893).
Crockett (US 3,036,869).
Kelley et al (CH 346443).
Wellman Company (GB 739244).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657